Citation Nr: 1029258	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbar strain with 
loss of motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
evaluation in effect for cervical strain to 20 percent, effective 
July 18, 2005, and confirmed and continued the 20 percent 
evaluation in effect for lumbar strain with limitation of motion.

This appeal was previously before the Board and the Board 
remanded the claim in December 2008 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

The Board notes that the Veteran was scheduled for a Video 
Conference hearing in October 2008.  However, in September 2008, 
the Veteran submitted a statement indicating that he wished to 
withdraw his hearing request.  


FINDINGS OF FACT

1.  The Veteran's cervical strain has been characterized by pain 
and forward flexion limited to 20 degrees at worst, with no 
additional loss of range of motion upon repetitive motion; it has 
not been productive of incapacitating episodes having a total 
duration of at least 4 weeks over a 12 month period. 

2.  The Veteran's lumbar strain with loss of motion has been 
characterized by pain and forward flexion limited to 45 degrees 
at worst, with no additional loss of range of motion upon 
repetitive motion; it has not been productive of incapacitating 
episodes having a total duration of at least 4 weeks over a 12 
month period. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

2.  The criteria for an evaluation in excess of 20 percent for 
lumbar strain with loss of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a July 2005 letter, issued prior to the rating decision on 
appeal, and in December 2008 and June 2009 letters, the Veteran 
was advised regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including evidence 
that the service-connected disability has increased in severity.  
The letters informed the Veteran of what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  In addition, the December 2008 
and June 2009 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  These letters also provided examples 
of pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing a 
disability rating.  These letters further advised the Veteran of 
how the VA assigns an effective date and the type of evidence 
which impacts such.  The case was last readjudicated in March 
2010.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the reports of VA 
examinations, VA treatment records, private treatment records, 
records from the Social Security Administration, and statements 
submitted by the Veteran.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending VA examinations, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran is currently rated for both his cervical strain and 
lumbar strain with loss of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009), which utilizes the General Rating 
Formula for Diseases and Injuries of the Spine.  The General 
Rating Formula for Diseases and Injuries of the Spine provides 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation requires evidence of forward 
flexion of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 percent 
evaluation requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1) provides that any associated objective neurologic 
abnormalities should be evaluated separately, under an 
appropriate diagnostic code.  Id.  Note (2) provides that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

Additionally, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Under 
Diagnostic Code 5243, a 20 percent evaluation requires evidence 
of incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  A 
40 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent 
evaluation requires evidence of incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
Id.  Note (1) states that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and treatment 
by a physician.  Id.

Turning to the evidence, the claims file contains the private 
treatment reports of May 2005 magnetic resonance imaging (MRI) of 
the cervical and thoracic spine.  With regards to the cervical 
spine, the impression was of mild acquired stenosis at C5-C6 and 
C6-C7 due to mild posterior end plate spur formation.  There was 
no evidence of disc herniation.  

VA treatment records dating since 2005 show that the Veteran had 
continuing complaints of pain in the back and neck, with 
radiation to the right lower extremity and his shoulders.  There 
was some limitation of motion noted in such records, but the 
degrees of limitation were not provided.  Treatment included 
medication and physical therapy.  The assessment after a 
September 2005 MRI was performed was of degenerative joint 
disease of the lumbar spine.  Neurological examination was 
generally normal.  However, an August 2005 physical therapy note 
indicated that there were strength deficits in the bilateral 
upper extremities.  Further, in January 2009 it was noted that 
the Veteran seemed to have a positive straight leg raise in the 
right lower extremity, but not in the left.  

The Veteran was provided with a VA examination in August 2005, 
during which the claims file was reviewed.  The Veteran reported 
that generally his pain is at a level of about 6/10 or 7/10.  
However, he said that since January 2005 his thoracolumbar pain 
has been at a level of 8/10.  In his lower back the pain radiates 
up and down his back and into his legs but not beyond his knees.  
In his neck, he reported that the pain mostly radiates up and 
down the back and not much into the arms.  He did have some 
paresthesias in both arms and on the left side in his C6 
distribution and in the forearm, index, and thumb finger.  On the 
right side, it is only in his right lateral forearm.  He denied 
having had any fevers, chills, changes in his gait, weight loss, 
or physician prescribed bed rest.  

Upon physical examination, the examiner observed that the Veteran 
was able to walk without any assistive devices and get on and off 
the examination table without assistance.  He was able to walk on 
his toes and his heels, do a squat, and get up without 
assistance.  He had no tenderness in his cervical spine, but he 
did have pain.  The range of motion measurements in his cervical 
spine showed that he had forward flexion of about 0 to 20 
degrees, extension from 0 to 30 degrees, right and left lateral 
flexion from 0 to 20 degrees each, and right and left lateral 
rotation from 0 to 45 degrees each.  His pain and fatigue 
increased with repetitive range of motion, with no change in 
degrees of range of motion.  He had 5/5 strength in his 
interosseous wrist extension, wrist flexion with 4+/5 elbow 
flexion and extension, and 5/5 shoulder abduction bilaterally.  
He had a negative Hoffman's sign.  He had 2 beats of clonus in 
each of his legs.  He had a negative Babinski's sign bilaterally.

With regards to the lumbar spine, the Veteran was non-tender in 
his lumbar spine.  Regarding range of motion, he had forward 
flexion from 0 to about 60 degrees.  He was unable to get his 
hands past his knees.  Extension was from 0 to 20 degrees.  He 
had full left and right lateral flexion from 0 to 30 degrees and 
full left and right lateral rotation from 0 to 30 degrees.  
However, all of those maneuvers did increase pain with repetitive 
range of motion, especially the forward flexion.  Pain was the 
most limiting factor, and there was no increase in fatigue, no 
incoordination, and no change in degrees of range of motion with 
repetitive motion.  The Veteran had 5/5 ankle flexion and 
dorsiflexion.  He had full sensation in his groin and scrotal 
area.  He had symmetric brisk reflexes in his Achilles tendon, 
patellar tendon, biceps, and triceps.  There were 2 beats of 
clonus in each lower extremity, and a negative Babinski's sign.  

X-rays showed multi-level disc degeneration in the cervical spine 
and he had some foraminal spurring.  He also had disc space 
narrowing at around T12-L1, although he was not tender there.  
The assessment was cervical strain.  The examiner noted that the 
Veteran's cervical pain does get worse with repetitive motion.  
Further, he had degenerative arthritis on his X-rays.  He may 
also have some nerve root involvement in the cervical C6 area.   

A September 2005 report from the Veteran's private physician 
indicated that the Veteran had a diagnosis of chronic cervical 
pain.  The physician said that there was radiation of pain from 
the cervical spine down the thoracic as well as down both upper 
extremities.  On straight leg raising, the Veteran did have 
positive signs, while supine as well as seated.  Reflexes 
appeared to be normal at that time throughout the Veteran's body.  
The physician did not note any hyper or hypo-reflex and there was 
no atrophy.  Range of motion of the lumbar spine revealed flexion 
and extension of about 45 degrees, a right lateral flexion of 
about 5 degrees, and hardly any left lateral flexion.  For the 
cervical spine, forward flexion was to about a full 30 degrees 
and extension was limited by about 10 to 15 degrees.  Neck 
rotation was to about 10 degrees laterally, and right and left 
lateral flexion was to about 5 or 10 degrees.  The Veteran did 
not use any assistive devices.  The Veteran did complain of some 
paresthesias in the index finger and thumb on the left hand. 

The Veteran was provided with another VA examination in April 
2009, during which the claims file was reviewed.  The Veteran 
reported that since October of 2006, there really had been little 
change in his condition.  With regards to his neck, the Veteran 
stated that his pain was at a baseline of 5/10 with flares on a 
daily basis to a level of 8/10 with prolonged walking or 
increased activities.  He was able to perform all activities of 
daily living. He did not wear a brace or use a walker or 
crutches.  He did say that he had paresthesias in his left upper 
extremity in the thumb, radial side of his forearm, and posterior 
arm, and on the right side, on the radial aspect of his forearm.  
While the pain had been consistent since he had been in the 
service, he reported that the paresthesias were new, following a 
motor vehicle crash in 1999.  At that time, he hurt his neck, had 
a worsening of his pain acutely, and developed the paresthesias.  
The pain had returned to its baseline, but the paresthesias had 
persisted since that time.  

He reported that the treatment for his neck was physical therapy, 
which helps him.  He did not take any pain pills, he had received 
no injections, he had no surgery, he did not see a chiropractor, 
and he had never been prescribed bedrest.  He reported that he 
stopped working as an industrial ceramic cutter in 2005, after 
essentially being fired for missing work due to doctors 
appointments related to his neck and back pain.  

With regards to his back, the Veteran also stated that he had a 
5/10 baseline pain across his back with flares on a daily basis 
to a level of 8/10 with prolonged sitting and wet weather.  He 
said he actually gets better when he exercises consistently, and 
he said that he had pain that radiates down his right leg and 
thigh, which had been occurring since 2005.  He said that the 
motor vehicle crash in 1999 did not affect his low back pain, nor 
his lower extremity problems.  Treatment was with physical 
therapy and virtually nothing else.  He used no braces, cane, 
walkers, or crutches.  He was able to perform all activities of 
daily living, but he did have pain.  

Upon physical examination of the neck, there was no atrophy of the 
neck or shoulder regions.  There was no tenderness to palpation 
centrally nor paracentrally.  The Veteran did stand with a sort of 
rounded, hyperkyphotic looking appearance to his upper thoracic 
spine, but his neck appeared to be in normal lordosis.  Range of 
motion of the cervical spine was from 0 to 45 degrees of forward 
flexion, 0 to 30 degrees of extension, left and right lateral 
flexion from 0 to 35 degrees, and right and left lateral rotation 
from 0 to 70 degrees.  All of those ranges, except for forward 
flexion, were limited in the final 5 degrees by pain and were 
unchanged with repetitive range of motion testing.  The forward 
flexion was not painful to him on the first, second, or third 
repetitions.  It was not limited by pain.  Repetitive testing did 
not increase pain, weakness, incoordination, or fatigue.  
Spurling's test was negative bilaterally.  The Veteran had 5/5 
strength in the muscles bilaterally.  There was sensation to light 
touch, which was symmetric bilaterally throughout the upper 
extremities, and Hoffman's sign was negative.  There was a 2+ 
brachioradialis reflex bilaterally that was symmetric.  

Examination of the lumbar spine revealed no tenderness to 
palpation midline or paracentrally.  Range of motion was from 0 
to 60 degrees of forward flexion, 0 to 20 degrees of extension, 0 
to 20 degrees of left and right lateral flexion, and 0 to 20 
degrees of left and right lateral rotation.  These were all 
limited in the final 10 degrees of motion by pain and were 
unchanged with repetitive range of motion testing.  Repetitive 
testing did not increase pain, weakness, fatigue, or 
incoordination.  Straight leg raise testing was positive 
bilaterally, both lying down and distracted.  The Veteran was 
somewhat hyperreflexic, particularly on the left side, which the 
examiner said was a 3+ and brisk reflex on the side.  Achilles 
tendon reflexes were similarly slightly brisk, but the examiner 
would call them 2+ and symmetric bilaterally.  There was a down 
going Babinski's sign with no clonus.  He had 5/5 strength in the 
muscles bilaterally, and he was sensate to light touch in the L1-
S1 nerve distributaries, which was symmetric bilaterally.      

After reviewing the results of X-rays taken that day, the 
diagnoses included cervical spine degenerative disc disease and 
lumbar spine degenerative disc disease.  The examiner stated that 
the Veteran's history of paresthesias in the upper and lower 
extremities is consistent with his disabilities.  The examiner 
stated that the Veteran clearly has degenerative disc disease in 
the lumbar spine and given his history, he also is likely to have 
it in the mid to lower cervical spine as well.  The examiner said 
that whatever muscle spasms the Veteran had were most likely 
secondary to the degenerative disc disease.  

The examiner further said that at that point in time, the Veteran 
did not seem to have any muscle spasms or strains and had no 
atrophy in his musculature throughout his upper and lower 
extremities and about the neck region.  The examiner concluded 
that the current severity of his service-connected degenerative 
disc disease is at a moderate level.  The Veteran did have 
persistent pain, and increases in activity exacerbated the pain.  
The examiner opined that while at baseline the Veteran is at a 
mild level of severity, the frequency of his flare-ups bring him 
to a moderate level.  Further, the examiner said that it was 
pretty clear to him that the motor vehicle accident in 1999 did 
cause the paresthesias in the upper extremities, but the pain was 
there prior to that time.  The examiner thought that it was 
probable that the car accident exacerbated a previously 
underlying condition and most likely permanently worsened the 
Veteran's already existing cervical spine degenerative disc 
disease.  The examiner also opined that it is at least as likely 
as not that the degenerative disc disease of the cervical and 
lumbar spine is related to the Veteran's service-connected 
strains.    

      Cervical Strain

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's cervical strain with cervical spine 
degenerative disc disease is appropriately evaluated as 20 
percent disabling.  The objective findings of record do not 
reflect evidence of forward flexion of the cervical spine to 15 
degrees or less to warrant a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).  In this regard, the Veteran's 
forward flexion of the cervical spine has been shown to be, at 
worst, 20 degrees, as was noted on the August 2005 VA 
examination.  In September 2005 his flexion was to 30 degrees and 
in April 2009 it was to 45 degrees.  The Veteran has asserted 
that after repetitive use he is not able to bend forward, 
backward, or sideways.  However, the objective clinical findings 
reveal that although there was pain and increased fatigue, there 
was no change in degrees of range of motion upon repetitive range 
of motion.  Thus, even considering the Veteran's subjective 
complaints of pain, the medical evidence of record does not 
demonstrate any additional limitation of motion in response to 
repetitive motion that would support an evaluation in excess of 
the 20 percent presently assigned for the Veteran's cervical 
strain.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. 
§§ 4.45, 4.59.

The Board notes that the Veteran does not use any assistive 
devices and tenderness has not been found on examination.  The 
April 2009 VA examiner opined that the current severity of the 
Veteran's service-connected disabilities is at a moderate level.  
The Veteran does have persistent pain, and increases in activity 
exacerbate this pain.  The examiner said that while at baseline 
the Veteran is at a mild level of severity, the frequency of his 
flare-ups bring him to a moderate level.  The Board finds that 
this disability level is commensurate with the current 20 percent 
rating in effect for the Veteran's cervical strain. 

In addition, the clinical evidence fails to establish 
incapacitating episodes having a total duration of at least 4 
weeks during any twelve month period throughout the course of 
this appeal.  While the Veteran has endorsed flare-ups, he has 
not had incapacitating episodes having a total duration of 4 
weeks over a twelve month period.  Further, there is no 
indication of incapacitating episodes requiring bed rest ordered 
by a doctor as part of care.  Thus, evaluation pursuant to 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.

As for separate evaluations of the chronic neurologic 
manifestations associated with his cervical spine disability, 
there are no described neurologic manifestations that are 
separately ratable.  In this regard, while the record reflects 
that the Veteran experiences paresthesias in the upper 
extremities, the April 2009 VA examiner found that such was 
caused by a post-service motor vehicle accident in 1999.  
Further, examinations have been negative for atrophy during the 
course of this claim.  Thus, separate neurological ratings are 
not warranted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1); see also 38 C.F.R. 
§ 4.124a.

The medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity of 
his cervical spine disability.  Accordingly, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 20 
percent for his cervical spine condition at any time during the 
course of this appeal.

	Lumbar Strain with Loss of Motion

The Board further finds that the Veteran's lumbar strain with 
degenerative disc disease with radiation into the lower 
extremities is appropriately evaluated as 20 percent disabling.  
The objective findings of record do not reflect evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or less 
to warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).  In this regard, the Veteran's forward flexion of 
the thoracolumbar spine has been shown to be, at worst, 45 
degrees as was noted on the private treatment report from 
September 2005 and on the April 2009 VA examination.  The August 
2005 examination noted forward flexion to 60 degrees.  The 
Veteran has asserted that after repetitive use he is not able to 
bend forward, backward, or sideways.  However, the objective 
clinical findings reveal that although there was increased pain, 
the evidence demonstrates no change in degrees of range of motion 
upon repetitive range of motion.  Thus, even considering the 
Veteran's subjective complaints of pain, the medical evidence of 
record does not show any additional limitation of motion in 
response to repetitive motion that would support an evaluation in 
excess of the 20 percent presently assigned for the Veteran's 
lumbar strain.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 
C.F.R. §§ 4.45, 4.59.

The Board also notes that the Veteran does not use any assistive 
devices for his lumbar strain.  As noted above, the April 2009 VA 
examiner opined that the current severity of the Veteran's 
service-connected disabilities is at a moderate level.  The 
Veteran does have persistent pain, and increases in activity 
exacerbate this pain.  The examiner said that while at baseline 
the Veteran is at a mild level of severity, the frequency of his 
flare-ups bring him to a moderate level.  The Board finds that 
this disability level is commensurate with the currently assigned 
20 percent rating for the Veteran's lumbar strain. 

In addition, the clinical evidence fails to establish 
incapacitating episodes having a total duration of at least 4 
weeks during any twelve month period throughout the course of 
this appeal.  While the Veteran has endorsed flare-ups, he has 
not had incapacitating episodes having a total duration of 4 
weeks over a twelve month period.  Further, there is no 
indication of incapacitating episodes requiring bed rest ordered 
by a doctor as part of care.  Thus, evaluation pursuant to 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.

As for separate evaluations of the chronic neurologic 
manifestations associated with his lumbar spine disability, there 
are no described neurologic manifestations that are separately 
ratable.  In this regard, while the record reflects that the 
Veteran experiences paresthesias in the lower extremities, in 
September 2005 the Veteran's private physician indicated that 
reflexes appeared to be normal at that time throughout the 
Veteran's body.  A neurological evaluation during the August 2005 
VA examination revealed normal findings on motor and sensory 
examination, to include normal muscle tone and normal reflexes.  
In April 2009 the Veteran was somewhat hyperreflexic, 
particularly on the left side, with a 3+ and brisk reflex and 
Achilles tendon reflexes that were slightly brisk, but 2+ and 
symmetric bilaterally.  However, he had normal muscle tone and 
was sensate to light touch in the L1-S1 nerve distributaries.  No 
atrophy has been noted during the course of the appeal.  Thus, 
the Board finds that separate neurological ratings are not 
warranted.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1); see also 38 C.F.R. 
§ 4.124a.

The Veteran asserts that he is entitled to a 40 percent 
evaluation for his lumbar strain because he claims that his 
private physician found that his forward flexion was limited to 
30 degrees.  However, the Board observes that in September 2005, 
the private physician indicated that the Veteran's "forward 
extension" for his cervical, rather than thoracolumbar, spine 
was 30 degrees.  His forward flexion of the lumbar spine was 
noted to be 45 degrees. 

In summary, the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of his lumbar spine disability.  Accordingly, the Board 
finds that the Veteran is not entitled to an evaluation in excess 
of 20 percent for his lumbar strain with loss of motion at any 
time during the course of this appeal.

	Other Considerations

As a final matter, the Board has also considered whether the 
Veteran's disabilities present an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his cervical and lumbar spine 
disabilities and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for cervical 
strain is denied.  

Entitlement to an evaluation in excess of 20 percent for lumbar 
strain with loss of motion is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


